Citation Nr: 1549273	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back injury.

2. Entitlement to a rating in excess of 30 percent for a status post fracture, right femur, internal derangement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision on entitlement to an increased rating for the right femur and a petition to reopen a service connection claim for the lower back, the Veteran, withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims for entitlement to an increased rating for the right femur and petition to reopen a service connection claim for the lower back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

In November 2015, the Veteran submitted a notice to withdraw his request for a Board hearing, and to withdraw "the issues of lumbosacral or cervical strain s/c" and "increased rating for impairment of femur."  The Board interprets "issues of lumbosacral or cervical strain s/c" to include the Veteran's claim to reopen his claim for service connection.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeals concerning the issues of entitlement to an increased rating for the right femur and a petition to reopen a service connection claim for the lower back are dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


